Citation Nr: 1001734	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable rating for service 
connected migraine headaches.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1992 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It was previously subject to a February 2008 Board 
remand for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that an updated VA examination is necessary 
before this claim may be adjudicated.  

The Veteran underwent a January 2005 VA medical examination.  
She reported developing headaches during active service.  The 
headaches occurred once or twice a year and were of a 
prostrating nature.  She described the symptoms as intense 
bifrontal pain, visual aura, and occasional nausea.  Upon 
physical examination, no abnormalities were noted.  The 
examiner diagnosed migraine headache disorder.  

In her April 2005 Notice of Disagreement, the Veteran, 
through her representative, stated that she missed two half 
days of work in February 2005 due to headaches.  She 
described experiencing a flare-up of headache episodes once 
every three months.  The episode would last three to four 
weeks and average one headache per day.  Some of the 
headaches caused her to experience blurry vision.  The 
Veteran also expressed concern that the January 2005 VA 
examination report was inaccurate since she had a limited 
time to her explain her symptoms.  


Based on the above, the Board finds a new VA headache 
examination is necessary to account for the Veteran's reports 
of increased symptoms and the impact the increased symptoms 
have on the Veteran's present ability to perform occupational 
and domestic activities.  38 C.F.R. § 3.159(c)(4); See 
McLendon v. Nicholson, 20 Vet.App. 79 (2006).  The Veteran 
reported experiencing migraine headaches in episodes.  These 
episodes would include several headaches within an episode 
lasting several weeks, and then the episode would subside for 
three months.  The examination report must address the 
frequency of headaches during an episode and the length of 
time between episodes.  This should be done in addition to 
noting the severity of the individual headaches and effects 
on occupational and domestic activities. 

The RO/AMC must also provide another authorization and 
release form to obtain private medical records by Bemus Point 
Family Clinic.  All correspondence and any medical records 
generated must be associated with the record.  

The Board advises the Veteran that she must cooperate with VA 
by attending the scheduled VA examination, returning the form 
for the release of medical records, and providing any 
additional information regarding the severity of her headache 
disorder.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (the 
duty to assist is not a "one-way street," and the claimant 
cannot passively wait for help in those instances where he 
may or should have information essential for obtaining 
evidence).

Accordingly, the case is REMANDED for the following action:

1.  Provide an authorization form for the 
release of medical records held by the 
Bemus Point Family Practice to the 
Veteran. 

2.  Schedule the Veteran for a VA 
examination to determine the present 
severity of her migraine headache 
disorder.  The claims folder must be made 
available to the examiner.  He or she must 
acknowledge receipt and review of the 
claims file in any report generated.  

The examiner must determine the frequency 
and the severity of the Veteran's 
headaches.  In particular, the Veteran 
reported experiencing several headaches in 
episodes occurring once every three 
months.  The examiner must detail the 
following: 

(a) how frequently the migraine episodes 
occur, 

(b) the number of headaches occurring per 
episode, and 

(c) whether the individual headaches are 
of a prostrating nature. 

Additionally, the examiner must comment on 
the occupational and domestic impairment 
experienced by the Veteran due to her 
migraine headaches.  

3.  The RO/AMC should review the claims 
file to ensure that all of the requested 
development has been completed to the 
extent possible.  In particular, the RO 
should review the requested examination 
report to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand and if they are 
not, the RO/AMC should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4. After completion of the above, and any 
additional development of the evidence, 
the RO/AMC should review the record, to 
include all additional evidence, and 
readjudicate the claim.  If any benefits 
sought remain denied, the Veteran and her 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


